345 F.2d 796
Albert Kyle LUPER, Appellant,v.UNITED STATES of America, Appellee.
No. 21628.
United States Court of Appeals Fifth Circuit.
June 4, 1965.

William J. Thompson, Atlanta, Ga., for appellant.
Sampson M. Culpepper, Asst. U.S. Atty., Floyd M. Buford, U.S. Atty., Gary B. Blasingame, Asst. U.S. Atty., Macon, Ga., for appellee.
Before TUTTLE, Chief Judge, and EDGERTON1 and SMITH,2 Circuit judges.
PER CURIAM:


1
We conclude from a careful reading of the charge by the trial court that the element of knowledge at the time of the interstate transportation of the automobile was adequately presented to the jury.


2
The Court expresses its appreciation to appointed counsel for his assistance in presenting this appeal.


3
The judgment is affirmed.



1
 Senior Circuit Judge of the D.C. Circuit, sitting by designation


2
 Of the Third Circuit, sitting by designation